Per Curiam.
This cause was submitted and argued to the commissioners constituting Department No. 3, and an opinion prepared in which was recommended the affirmance of the judgment rendered in the trial court. A judgment of affirmance, for the reasons stated in the opinion, was accordingly entered in this court, Mr. Justice Sedgwick dissenting. Chicago, St. P.,M. & O. R. Co. v. Lagerkrans, ante, *581page 566. On application of the department preparing the first opinion, a rehearing has been granted and the case submitted to the same department for its further consideration. On the second submission the department is divided in its recommendation, a majority favoring a reversal of the judgment of affirmance heretofore entered. A further examination by us of the questions involved in the determination of the controversy is productive of no change in the views of the court, as expressed in the former opinion. The reargument has resulted in nothing new or essentially different from those questions considered and determined by the judgment already rendered. A majority of the court is still of the opinion that the former judgment correctly determines the rights of the litigants in the final disposition of the cause, and the same is accordingly adhered to. For the reasons stated in his dissenting opinion at the time of the rendition of judgment of affirmance herein, Sedgwick, J., dissents.
Judgment adhered to.